Citation Nr: 1136593	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-20 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to June 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In February 2011, this matter was remanded for further development, to include a VA examination and medical opinion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.


REMAND

Unfortunately, this matter must, once again, be remanded for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

The Veteran contends that her left knee disability is either related to her in-service left knee complaints, or alternatively to her service-connected right knee disability.

Service connection (on a direct basis) may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  In addition, service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

At the outset, the Board notes that whether or not the Veteran experiences continued left knee pain is something capable of lay observation.  See Jandreau v. Nicholson, 492 F 3d. 1372, 1377 (Fed. Cir. 2007).  

It is not in dispute that the Veteran has a left knee disability, as degenerative joint disease, medial meniscus tear, and joint effusion have been diagnosed.  Furthermore, as was noted in the February 2011 remand, the Veteran was seen in service for left knee pain in September 1978.  Additionally, the June 1979 separation examination reflects that the Veteran had chondromalacia of both knees and an August 1979 VA examination report reflects that objective examination of the Veteran's knees revealed sensitive patella bilaterally.  

Postservice medical evidence reflects that the Veteran was shown to manifest mild evidence of bilateral chondromalacia patella, characterized by grating and crepitation, in March 1988, and that the Veteran began to lodge complaints of progressive pain and difficulty in her left knee, which was variously diagnosed as degenerative joint disease, medial meniscus tear, and joint effusion.

As the Veteran was shown to have in-service complaints, and continued post-service complaints, the Board found that a medical opinion addressing direct service connection was warranted.  Furthermore, while there was a March 2009 VA medical opinion associated with the claims file addressing secondary service connection, the Board found that such opinion was not clear; and requested that an opinion be rendered addressing whether or not it was at least as likely as not that the Veteran's current left knee disability is secondary to the service-connected right knee disability.

On March 2011 VA examination, the examiner opined:

"[The Veteran] claims service connected right knee causing left knee problems, Opinion:  literature does not substantiate this condition nor does weight compensation because of [service connected] right knee condition cause left knee symptoms.  The left knee affected by right knee condition is not caused by or aggravated by military service.  The pain illicited in the left knee can be caused by other factors including weight, age.  The [Veteran's] left knee condition, djd, joint effusion, medial meniscus tear of left knee was not incurred or related or aggravated by [Veteran's] military service.  1-2005 imaging study show suggestive of djd.  At separation from service bilateral chondromalacia, note:  no continued chronicity of problem until X-rays in 2005, chondromalacia does not cause djd of knee.  There is no patellar femoral arthritis."

The Board notes that this opinion is not adequate for rating purposes.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner does not take in account, the Veteran's in-service complaints of left knee pain, her continued post-service complaints (i.e., two months postservice and then in March 1988), before the January 2005 date he references, and does not adequately address (in light of Allen v. Brown, 7 Vet. App. 439, 448 (1995)) whether the Veteran's left knee disability is aggravated by her service connected right knee disability.  An addendum to this medical opinion is necessary.  

The Board notes that a revised version of 38 C.F.R. § 3.310 became effective October 10, 2006.  Such version is applicable to the Veteran's claim as she filed her claim in December 2006.  The revised version essentially provides that VA will not concede aggravation of a non service-connected disease or injury by a service- connected disease or injury unless the baseline level of severity is established by medical evidence.  The regulation further sets out the procedure for determining the extent of any aggravation.  Attention of the RO and the VA examiners is directed to these changes (and to Allen) so that the reports of the VA examination directed by the Board include the necessary information.


Accordingly, the case is REMANDED for the following:

1. The RO/AMC should arrange for the Veteran's claims file to be reviewed in its entirety by an appropriate physician to determine whether her left knee disability is directly related to her military service; or alternatively, related to (was caused or aggravated by) her service-connected right knee disability.  Based on review of the Veteran's pertinent medical history and with consideration of sound medical principles, the examiner should provide the following opinions: (a) Is it at least as likely as not (50 percent or better probability) that the Veteran's current left knee disability was incurred in or is otherwise related to her military service; or (b) Is it at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was caused (i.e., chronically worsened) by her service-connected right knee disability?; or (c) Is it at least as likely as not (50 percent or better probability) that the Veteran's left knee disability was aggravated (i.e., chronically worsened) by her service-connected right knee disability?  (It is imperative that the opinion address (with explanation of rationale, pointing to supporting factual evidence) whether the Veteran has any additional left knee disability from aggravation after compensating for her right knee and that she puts more weight on the left knee because of her painful right knee?)  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it  means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  As noted, aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

If the examiner finds that the Veteran's left knee disability was not caused, but was aggravated by, her right knee disability, the examiner should identify the baseline level of severity of the left knee disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left knee disability is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  The examiner must adequately explain the rationale for all opinions expressed.

2. The RO/AMC should ensure that all development sought above is completed (all questions posed are answered), and then re-adjudicate the matter on appeal.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


